Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 22 July 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                        
                        Chavaniac in the Province of Auvergne july the 22d 1783Your letter of the 10th of May is the last one that Came into My Hands for which I Beg leave to offer You My
                            Best thanks—and in Case former Answers do not Arrive, I Must Again tell you How Happy You Made Your friend By Your
                            letters inclosing the proceedings of the Army—In Every instance, My dear General, I Have the Satisfaction to Love and to
                            Admire you—the Conduct You Had on that Occasion was Highly praised throughout all Europe, and Your Returning to a Private
                            Station is Called the finishing Stroke to an Unparalleled Character—Never did a Man Exist Who so Honnerably sStood in the
                            Opinions of Mankind, and Your Name, if Possible, will Become still Greater in Posterity—Every thing that is Great, and
                            Every thing that is Good were not Hitherto United in one Man—Never did one Man live, Whom the Soldier, State’s man,
                            Patriot, and philosopher Could Equally Admire, and Never was a Revolution Brought about, that in Its Motives, its Conduct,
                            and its Consequences Could So well immortalize its Glorious Chief—I am proud of You, My dear General, Your Glory Makes me
                            feel as if it was My own—and while the world is Gaping at You, I am pleased to think, and to tell, the Qualities of yYour
                            Heart do Render You Still more Valuable than Any thing You Have done.
                        Since My last, My dear General, I have Received letters from Congress, wherein I am directed to Attend to a
                            Particular Business Respecting the Payement of debts to Great Britain—I Have immediately Applied to Count de Vergennes,
                            and will Endeavour, if not too late, to Succeed in that important Affair—I Have Also writen to our American Ministers, and
                            upon that point Have Sollicited their Confidence—Had they Spoken to me at the time of the Separate porliminaries, the
                            Matter would Have Been Arranged to Mutual Satisfaction—it often Happens people do not Understand Each other, and Should
                            they Be Brought to Right Again, they Hardly Could Be able to find out a Cause of Complaint—it Some times is the Case Every
                            where, and Some in the Commission Have Strong prejudices—But it would Be improper for me to Give more than Private Hints—My Heart is so oppen to you, My dear General, that from You it is Impossible for me to Conceal Any thought.
                        Nothing New in Europe, But what Relates to the Russians and Turks—The first Have invaded the Krimée,
                            Preparations are Making Upon the Black Sea, and Russian Ships are Coming Round To the Meditarrean—The Expulsion of the
                            Turks from Europe has Ever Been with Russia a favorite Scheme—it Appears Very improbable to me, that we May Compromise
                            Matters, in Which Case, an Attempt to that revolution would only be differed—What Part the Emperor will take, is as Yet
                            Very Uncertain, nor it is known What Prussia will do about itEngland is to Be Sure, determined to Stay Neutral, and Has
                            not Much to do with Levant trade—as to france, She does not wish to Quarrel with Any Body—Her desire is to prevent a
                            Russian war, and it Appears She will not do more, But What is Absolutely Necessary—Such, My dear General, is My private
                            opinion of political Affairs in Europe.
                        it Had Been Said, Mal. de Castries would Resign—But Now for Certain He Remains in the Ministry—There Have
                            Been New disturbances in the British Cabinet—The definitive treaty is not yet at an end—its termination, the affair
                            Recommended to me, the Arrival of the Triumph, and our Political Situation will determine the Happy time When I Set Sails
                            for America—in the Course of a fort night, My dear General, I Hope to Be able to write You Very fully—But Hearing of an
                            Opportunity Could not let it Pass Unnoticed—God Grant, I May, instead of writing Be Enabled to Come Myself—Adieu, My dear
                            General, mde de lafayette joins with me in Presenting our Best Respects to Mrs Washington—She loves you with all Her
                            Heart—My affectionate Compliments wait upon the family, George, and all our friends—Adieu, adieu, My dear General, do
                            often Remember Your Adopted Son, who with Every Sentiment of the Highest Respect and warmest Affection Has the Honour to
                            Be Your obt Hble servant and Most Affectionate friend
                        
                            lafayette
                        
                    